 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Arthur F Gerth,                                 No. CV-17-01980-PHX-SMB (ESW)
10                 Plaintiff,                        ORDER
11   v.
12   Jonathan DeVries, et al.,
13                 Defendants.
14
15
16         The Court has received Plaintiff’s “Motion to Show Cause” (Doc. 90) which the
17   Court deems a timely response to its Order (Doc. 87). The Court finds that the Plaintiff
18   has shown adequate cause to allow his case to proceed.
19         IT IS ORDERED affirming Settlement Conference set for January 30, 2019 at
20   1:30 p.m. before U.S. Magistrate Judge John Z. Boyle in Courtroom 302, 401 W.
21   Washington Street, Phoenix, AZ 85003.
22         Dated this 15th day of January, 2019.
23
24
25                                                   Honorable Eileen S. Willett
                                                     United States Magistrate Judge
26
27
28
